EXAMINER'S COMMENT /REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are currently pending in the application.

The terminal disclaimer filed on 11/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 16/467,215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons For Allowance
Claims 1-7 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art of record of record to Suzuki et al., Son et al. and Mun et al. Suzuki et al. teach a diamine compound in which one amino group is protected with a silylating agent and an active proton of the other amino group is replaced with an alkali metal or an alkaline earth metal as a polymerization initiator, and a modified conjugated diene polymer which can be produced by using such a polymerization initiator. Son et al. teach a method of preparing a modified conjugated diene-based polymer, including (a) polymerizing a conjugated diene monomer, or a conjugated diene monomer and an aromatic vinyl monomer, using alkali metal atom-containing initiator in the presence of a hydrocarbon solvent, thus forming an active polymer having an alkali metal end. Mun et al. teach an organolithium compound, a method for the production of a modified conjugated diene-based polymer using the same, and a modified conjugated diene-based polymer. However, the cited references fail to teach or suggest an initiator within the scope of the claimed invention or a polymerized product 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Satya B Sastri/
Primary Examiner, Art Unit 1762